Citation Nr: 1429596	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  07-15 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine associated with generalized convulsion, grand mal (cervical spine disability).

3.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for DDD of the lumbar spine associated with generalized convulsion, grand mal (lumbar spine disability).


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1965 to October 1967.  The Veteran had service in the Republic of Vietnam, and was awarded the Combat Action Ribbon and Vietnam Service Medal with two Bronze Stars.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2006 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a July 2012 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a cervical spine disability and his petition to reopen the claim of entitlement to service connection for a lumbar spine disability.  On a June 2013 VA Form 21-0958, the Veteran stated that he disagreed with the July 2012 denials.  VA has yet to issue a Statement of the Case (SOC) as to the issues of entitlement to service connection for a cervical spine disability and petition to reopen the claim of entitlement to service connection for a lumbar spine disability.  38 C.F.R. § 19.29 (2013).  Therefore, the Board is obligated to remand these matters.  Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the hypertension claim, the Board finds that the VA examinations of record are inadequate.  Specifically, the January 2008 examination report only provided an opinion on whether the Veteran's service-connected diabetes mellitus aggravated his hypertension and did not address whether his diabetes mellitus caused the hypertension.  The August 2008 examiner noted that the Veteran had diabetic nephropathy as a complication of his service-connected diabetes mellitus, but then contradicted herself by stating that the Veteran's hypertension was not a complication of his diabetes mellitus because the Veteran had no diabetes-associated nephrotic syndrome.  Finally, the July 2011 examiner reported that the Veteran's hypertension occurred a few years after his diabetes mellitus diagnosis, and stated that although he had diabetic nephropathy, the Veteran's hypertension treatment had been stable and no change of hypertension medications had occurred.  Based on these facts, the examiner opined that the Veteran's hypertension was not caused by or aggravated by his diabetes mellitus.

These examination reports do not provide the Board sufficient information to decide the Veteran's claim.  The Board notes that the opinions were conclusory in nature, and none addressed whether the Veteran's hypertension was related to service.  In this regard, the record demonstrates that the Veteran currently has hypertension and that he was exposed to Agent Orange during service.  While there is no presumptive association for hypertension based on Agent Orange exposure, the Veteran may still establish service connection with proof of actual direct causation, to include as due to Agent Orange exposure.  See 38 C.F.R. § 3.307(a) (6) (2013); 38 C.F.R. § 3.309(e) (2013).  See also Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Accordingly, a remand is necessary to obtain an addendum opinion, or if warranted, a new examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  Furnish the Veteran an SOC as to the issues of entitlement to service connection for a cervical spine disability and petition to reopen the claim of entitlement to service connection for a lumbar spine disability.  Inform the Veteran that in order to perfect an appeal of the claims for entitlement to service connection for a cervical spine disability and petition to reopen the claim of entitlement to service connection for a lumbar spine disability, he must still timely file a substantive appeal.

2.  Obtain all outstanding VA treatment and evaluation records relating to the Veteran's hypertension.  All records received should be associated with the claims folder.

3.  Request the Veteran furnish all dates and places of medical care for his hypertension.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims folder.

4.  Thereafter, obtain an addendum opinion from the July 2011 VA examiner.  If that examiner is not available, the opinion should be obtained from another VA medical examiner skilled in the diagnosis and treatment of hypertension.  In either case, if it is determined that another examination would be helpful, the Veteran should be scheduled for a new examination.  Based on the review of the Veteran's claims file, the examiner is asked to provide an opinion on the following:

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's diagnosed hypertension is related to any in-service disease, event, or injury, to include exposure to Agent Orange?

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran had hypertension within one year of his October 1967 discharge from service?

c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the diagnosed hypertension is due to or caused by a service-connected disability such as diabetes mellitus?

d)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the diagnosed hypertension is aggravated (i.e., worsened) beyond the natural progress by a service-connected disability such as diabetes mellitus?

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hypertension disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus.

The examiner should review the Veteran's claims file, to include a copy of this remand, in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  Any opinions offered should be accompanied by supporting rationales.



If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

5.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claim on appeal.  If the benefits sought are not fully granted, the AOJ must furnish a Supplemental SOC before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 



Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

